Title: To Thomas Jefferson from Thomas H. Palmer, 9 March 1825
From: Palmer, Thomas H.
To: Jefferson, Thomas


Dear Sir,
Philada
March 9th 1825.
Knowing the interest you take in every species of literary improvement, I have ventured to send you a few copies of a prospectus for a class of young ladies, which I flatter myself will be found an improvement upon the prevailing system of female education. Should you, on a perusal of the “Outlines” agree with me in opinion, may I ask the favour of your presenting the copies sent to such of your friends and neighbours, as have daughters to educate? The name of most of the gentlemen to whom I refer for my abilities & character must be familiar to you, as being well known in the literary or political world, and of the most respectable standing in society.As my aim is not acquirement of wealth, but merely the securing a comfortable livelihood with a pleasing occupation, I have made my terms rather under than over those of the boarding-schools of this city, where an indefinite number of pupils are received, viz. $300 per annum.Along with the Prospectus I have taken the liberty of sending you “A chart of the Constitutions of the United States,” respecting which I formerly consulted you, as to the alterations of the Virginia Constitution as I gave permission to Mr Carey to print the Chart in his “American Atlas,” you may have probably seen it before. Hoping you will excuse the liberty I have taken in thus addressing you,I am, Sir, Yours very respectfully,thos H. Palmer.